Citation Nr: 1530746	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  06-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected migraine headaches from November 19, 2003 to April 1, 2007 and after January 1, 2008.  

2.  Entitlement to an increased rating for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to March 1999, July 2000 to May 2001, and April 2007 to December 2007.  The Veteran also had periods of service with the Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The June 2013 rating decision granted service-connection for migraine headaches and assigned a disability rating of 30 percent effective November 19, 2003.  This evaluation was discontinued from April 2007 to December 2007 based on the Veteran's return to active duty.  A disability rating of 30 percent resumed from January 1, 2008. 

In January 2011, this matter was remanded for further development.  In May 2014, the Board denied the claim for a higher initial rating for the migraine headaches.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (JMR).  By order dated in May 2015, the Court granted the JMR and remanded the matter for compliance with its instructions.

A December 2014 rating decision denied entitlement to a compensable rating for the bilateral pes planus.  In February 2015, the Veteran expressed disagreement with this decision.  The requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In the May 2015 JMR, the parties agreed that the Board erred and failed to provide adequate reasons and bases for its explanation for the denial of entitlement to an higher initial rating in excess of 30 percent for the service-connected migraine headaches and failed to comply with Pierce v. Principi, 18 Vet.App. 440 (2004).  The parties indicated that in Pierce, the Court held that the Board committed a reasons or bases error by failing to discuss the interplay between 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating), and § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), when denying the higher rating for the migraine headaches.  Pierce, 18 Vet.App. at 445.  The parties agree that the Board provided no discussion of §§ 4.3, 4.7 or 4.21 as required by Pierce, 18 Vet.App. at 440.  

The parties also agreed that the Board's statement of reasons and bases that support its finding that the Veteran's headaches were not "very frequent" is inadequate in light of the findings of the VA examination dated in July 2011 which showed that "of the 2-3 headaches that [the Veteran] gets weekly, at least one of her headaches would cause her to have to lie down," "she cannot do anything most of the time when she has headaches," and her headaches last from 3 to 24 hours.  

The parties agreed that the Board failed to explain how this evidence does not demonstrate that the Veteran suffers from "very frequent" migraines, a factor to be considered under the 50 percent disability rating under Diagnostic Code 8100.  The parties also agreed that the Board failed to explain why this evidence does not demonstrate that the Veteran has completely prostrating and prolonged attacks, and how such evidence is "most closely" represented by a 30 percent disability rating.  

Finally, the parties indicated that the Board summarily concluded that, "although [the Veteran's] migraines cause her to miss about two days of work per month, [they] do not rise to the level of causing severe economic inadaptability."  It further found that "no treatment records indicate that [her] migraines interfered with her active service, which weighs against a finding that her migraines cause severe economic inadaptability."  The parties noted that nothing in Diagnostic Code 8100 requires that an appellant be completely unable to work in order to qualify for a 50 percent rating.  See Pierce, 18 Vet.App. at 446.  The parties also found that it was unclear why the Board found the evidence that the Veteran returned to active duty from April 2, 2007 to December 31, 2007 to weigh against her claim as it is seemingly not relevant to the present level of the disability and her active duty time period was not included in her claim for an increased rating.  For these reasons, the parties agreed that a remand is proper for the Board to provide an adequate statement of reasons and bases for its findings.

However, the Board finds that prior to readjudication of the claim for a higher initial rating for migraine headaches with consideration of 38 C.F.R. §§ 4.3, 4.7, and 4.21 as required by Pierce, 18 Vet.App. at 440, the Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected migraine headaches is necessary.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  Review of the record shows that the service-connected migraine headaches were last examined in 2011.  A more contemporaneous examination is needed to properly evaluate the Veteran's service-connected migraine headaches especially in light of the JMR. 

The AOJ should also conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected migraine headaches from March 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

As noted above, in February 2015, the Veteran expressed disagreement with a December 2014 rating decision that denied entitlement to a compensable rating for the bilateral pes planus.  When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected migraine headaches since March 2012.   

2.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected migraine headaches.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  The examiner should comment on the nature, frequency and severity of the Veteran's headaches, and specifically address the frequency, severity, and duration of any prostrating attacks.  

An opinion should be provided as to whether the Veteran's headaches are very frequent, completely prostrating, or prolonged.  The examiner should also attempt to the extent possible whether the Veteran's headaches should be considered to be of such severity as to be capable of producing severe economic inadaptability.

3.  Issue a Statement of the Case for the issue of entitlement to a compensable rating for bilateral pes planus.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

4.  After completing all indicated development, readjudicate the claim for a higher initial a rating for migraine headaches in light of all the evidence of record.  Consideration should be given to 38 C.F.R. §§ 4.3, 4.7, and 4.21 and Pierce v. Principi, 18 Vet.App. 440 (2004).  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


